Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3-10, 12-16, and 18-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 4, 7, 10, 13, 16, and 19 were amended. Claim(s) 2-3, 11-12, and 17-18 were cancelled. Claim(s) 5-6, 8-9, 14-15, and 20 were left as original or previously presented. Claim(s) 1, 4-10, 13-16, and 19-20 are currently pending and have been examined. 

Response to Arguments 
Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 5 of Applicant’s Response, filed April, 20, 2021, with respect to the rejection under 35 U.S.C. 112(b) has been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page 10, of Applicant’s Response, filed April, 20,
2021, with respect to the rejection under 35 U.S.C. 101 has been fully considered and are persuasive. Examiner, respectfully, notes that the interface will help inform the ticket collector of seat details of passenger of whether they have exited from the passenger vehicle at the paid for destination without having to manually go to the passenger’s seat 
Claim Rejections - 35 USC § 103
	Applicant's arguments filed April 20, 2021, have been fully considered but they are not persuasive.
	Applicant argues on page(s) 10-12, that the recited prior art references do not disclose the amended limitations since one of ordinary skill in the art would recognize that distinct graphical visualizations based on “origination and destination information, time until destination, number of remaining stops, missed destination and no checked-in status,” are different and more useful than ones based on mere seat occupancy. Examiner, respectfully, disagrees. As an initial matter, applicant seems to rely on the term “distinct graphical visualizations.” Applicant has provided that the term “distinct graphical visualizations,” can include one or more distinct visualizations, which, may include various shades of a color, a pattern, an animation, some text, a hover effect, a graphic such as an icon, and any other distinct visualization known to one of ordinary skill in the art, see applicant’s specification paragraph 0044.  Here in this case, the amended limitations merely requires “creating one or more distinct visualizations associated with the one or more seats based on the received seat occupancy details of the one or more passengers.” Tokatly discloses a seating chart can be displayed, which, can include shaded seats and text information about the number of customers that will be dropped off at a next stop (i.e., distinct visualization of remaining stops until destination). Grant discloses the conductor’s display can be color one or more of these distinct visualizations (e.g., shades of a color, a pattern, an animation, some text, a hover effect, a graphic such as an icon, and any other distinct visualization known to one of ordinary skill in the art), which, Tokatly teaches (e.g., see below rejection)(Tokatly teaches that the display will use a striped circle (i.e., distinct visualization), which, will indicate occupied or reserved seats on the bus and the an empty circle will be used to show available seats, see .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6-8, 10, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) and further in view of Lee (US 2016/0337453) and further in view of Hun (KR 10-1674480B1) and further in view of Changzhou (CN105469623A) and further in view of Hilton (US 2011/0313821).
Regarding Claim 1, Tokatly, teaches a computer-implemented method for managing seat occupancy details of one or more passengers, comprising: 
Receiving seat occupancy details of the one or more passengers associated with one or more seats, 
Wherein the received seat occupancy details of the one or more passengers comprise the following: 

Retrieving a seating chart for a transit venue from a database. (Claim 2)(Tokatly teaches that the vehicle management extension is able to obtain (i.e., retrieve) first occupancy and second occupancy data from a data-repository (i.e., database). Examiner, respectfully, notes that the retrieving and updating step(s)/function(s) do not necessarily have to be performed in the order as claimed by the applicant. These step(s) and functions can come after the other proceeding step(s)/function(s), see MPEP 2111.01(II)
Transmitting the received seat occupancy details of the one or more passengers. (Paragraph(s) 0140-0142)(Tokatly teaches that when a passenger either sits down or gets up (i.e., change in seat occupancy details) then a database will be updated, which, will then be transmitted to the drivers’ command and control screen) 
Creating or more distinct graphical visualizations associated with the one or more seats based on the received seat occupancy details of the one or 
Updating the seating chart for the transit venue based on the seat occupancy details of the one or more passengers. (Paragraph(s) 0137-0138 and (Tokatly teaches that the data base will then be updated after receiving the event. Tokatly, further, teaches that the number of free seats in the  database will be updated, which, will then update the seating screen of the driver)
Displaying the seating chart for the transit venue, on a computing device. (Paragraph(s) 0138 and 0178-0179)(Fig. 6)(Tokatly teaches that after the database is updated the drive will receive on their control screen the current status of the bus. The control screen will display occupancy 
Wherein the displayed seating chart for the transit venue includes the one or more distinct graphical visualizations associated with the one or more seats. (Paragraph0179); and (Fig. 6, 602, 604, 604)(Tokatly teaches that the control screen will display information about the seats, such as destination information and occupancy information. Examiner, respectfully, notes that the seating chart can include shaded seats and text information about the number of customers that will be dropped off at a next stop (i.e., distinct visualization). Examiner, further, notes that based on BRI that the distinct visualization can include shades of color, a pattern, an animation, some text, a hover effect, a graphic, and any other distinct visualization that is known, thus the above citations read on this limitation since the graphical interface in Tokatly has text information displayed) 
	With respect to the above limitation(s): while Tokatly teaches a vehicle system that can receive first and second occupancy data, which, can include occupied and unoccupied seat information from a seat sensor.  The system will then update a database of passenger seat occupancy information, which, will be sent to a drivers display screen. Tokatly, further, teaches that the driver screen will display the current 
	But, Grant in the analogous art of validating seat occupancy on a transit vehicle, teaches 
Receiving seat occupancy via a user device associated with the one or more passengers that communicates with an associated passenger seat. (Paragraph(s) 0015-0016, 0077-0078, and 0095)(Grant teaches a transit vehicle that consist of seats that include multiple sensors, which, one of those sensors are a NFC tag. Grant, further, teaches that a passenger’s portable communications device utilizing NFC can communicate with the NFC controller of the seat. When the portable device is brought within a certain proximity of the seat it will verify a ticket code for the user and update the occupancy status for that seat (i.e., user device associated with the one or more passengers that communicates 
Seat occupancy details of the one or more passengers comprise no checked-in status of the one or more passengers. (Paragraph(s) 0015, 0095, and 0098)(Grant teaches that a visual graphic seating chart will be displayed that will consist of seats that are not occupied but are reserved (i.e., no checked-in status). Examiner, further, notes that after the portable device has provided the code to the seat controller then the seat controller will output a visual display of occupancy state(s) for each of the seats to the transit crew (i.e., receiving seat occupancy), see paragraph 0095))
Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (Paragraph(s) 0095-0096 and 0100)(Grant teaches that a conductor (i.e., ticket collector) can carry a portable device that will receive the occupancy data. The conductor’s portable device will display the occupancy status of each seat in real-time, which, will identify the seats occupied where a ticket has been validated (i.e., paid for). Examiner, respectfully, notes that the conductor’s display can be color coded (i.e., distinct visualization) or some other visual/graphical indicia will be displayed for the different occupancy states (i.e., alert). Examiner, also, notes that a ticket is valid if the passenger is 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system, which, will display shaded seat icons and text for a passenger of Tokatly, by incorporating the teachings of a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated and unoccupied but reserved seat information for passengers using a color coded display of Grant, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the checking of passenger tickets to reduce time delay of passengers embarking and disembarking various transportation systems. (Grant: Paragraph 0005)
	With respect to the above limitation(s): Grant teaches a transit vehicle that has multiple seats that have NFC tags attached. A passenger is able to communicate with the seat via the user mobile device, which, a code will be presented to the seat controller then the seat controller will output a visual display of occupancy state(s) on a conductors display. Grant, also, teaches that the conductor’s portable device will receive the data and display validated seats and unoccupied but reserved seat information by either color coded or visual/graphical displays. The validated seats of the passengers are the seats that have been purchased. To the extent that Grant doesn’t disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection of Hilton. 
	But, Lee in the analogous art of checking occupancy information for each seat on a train, teaches seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers and time until destination of the one or more passengers. (Paragraph(s) 0129-0130)(Lee teaches that a seat management server is able to provide a device with passenger occupancy information that indicates various passengers and their expected time until exiting at their destination (i.e., time until destination of the one or more passengers) and where a passenger boarded a subway train (i.e., origination) by communicating with a device of the passenger. Examiner, further, notes that the device can display various shades with patterns related to the exit times, see Fig. 11C (i.e., distinct visualization)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system and displaying the passenger information on a display using shaded icons and text of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated and unoccupied but reserved seat information for passengers, which, will be displayed using color coded visualization of Grant by incorporating the teachings of determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination, which, will be displayed using shaded 
	With respect to the above limitation(s): Lee teaches a transit system that is able to provide a device with seat availability information that includes origination information and times for when a passenger will reach their destination. To the extent that Tokatly, Grant, and Lee do not disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection of Hilton. However, Tokatly, Grant, and Lee do not explicitly teach passenger status occupancy information that includes a number of remaining stops until reaching a destination, and missed destination information for a passenger will be displayed using graphical visualizations.
	But, Hun in the analogous art of providing available seat information to user and other people on a transit system, teaches seat occupancy details of the one or more passengers comprise the following: number of remaining stops until destination of the one or more passengers and missed destination of the one or more passengers. (Page 2 “According to an embodiment of the present invention, when a destination… and According to an aspect of the present invention, there is provided an information processing….”; Page 5 “Referring to Fig. 2, the input unit…,” “The receiving unit 320 can receive…,” “The calculating unit 330 may compare the destination…,” and “The control unit 3440 can control each of the….”; Page 6 “At least one of the display 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, and determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee by incorporating the teachings of a seat occupancy data to include the remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station, which, the display will provide the number of remaining stations on the display of Hun, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
	With respect to the above limitation(s): Hun teaches a transit system that is able to display destination and remaining stations to passengers and other people to help awake passengers that have missed their destination. To the extent that Tokatly, Grant, Lee, and Hun do not disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” and “seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers,” see the below rejection(s) of Hilton and Changzhou.
	But, Changzhou in the analogous art of providing missed stop information to a flight attendant, teaches seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers (Paragraph(s) 0008, 0018, and 0048)(Changzhou teaches a touch screen arranged on a seat, which, includes a collection module that includes a ticket reader. Changzhou, further, teaches that that the passenger is able to provide ticket information via the ticket reader. The system will then notify a flight attendant to check a passenger’s seat if it is detected that the passenger has failed to exit the train at the next station (i.e., missed destination of the passenger). Examiner, further, notes that the display screen will show subtitles (i.e., distinct visualization), paragraph 0047)

	With respect to the above limitation(s): Changzhou teaches a passenger scanning a ticket on a display screen, which, the system will then notify the flight attendant that a passenger has not exited at a station destination. To the extent that Tokatly, Grant, Lee, Hun, and Changzhou do not disclose “Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for,” see the below rejection(s) of Hilton.
	But, Hilton in the analogous art of detecting passengers that have paid the correct transit fare, teaches alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (Paragraph(s) 0052-0053); and (Claim(s) 1, 2, and 11)(Hilton teaches a system that will allow a conductor to monitor which passengers have paid the correct fare or those that have not paid. The system can provide this information to a conductor using a display or an audio signal generated by a loudspeaker, which, will indicate which passengers have paid the correct fare. Examiner, respectfully, notes that different the passengers can be displayed with different color icons based on their payment status (i.e., distinct visualization), see paragraph(s) 0047) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, and a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a 
	
Regarding Claim 4, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1. 
However, Tokatly et al./Grant/Lee/Hun, doesn’t explicitly teach receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. 
	But, Changzhou in the analogous art of providing missed stop information to a flight attendant, teaches seat occupancy details of the one or more passengers comprise the following: missed destination of the one or more passengers (Paragraph(s) 0008, 0018, and 0048)(Changzhou teaches a touch screen arranged on a seat, which, includes a collection module that includes a ticket reader. Changzhou, further, teaches that that the passenger is able to provide ticket information via the ticket reader. The system will then notify a flight attendant to check a passenger’s seat if it is detected that the passenger has failed to exit the train at the next station (i.e., missed destination of the passenger))


Regarding Claim 6, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1. 
However, Tokatly/Grant/Lee/Hun, do not explicitly teach sending an alert, to the one or more passengers associated with the one or more seats, that a destination associated with the one or more seats is approaching. 
sending an alert, to the one or more passengers associated with the one or more seats that a destination associated with the one or more seats is approaching. (Paragraph(s) 0022)(Changzhou teaches that when a train is 2 minutes away from the passengers destination station then the system will provide an instruction and a vibrating reminder to remind the passengers that they are about to arrive. Changzhou, further, teaches that an instruction will be provided to the touch screen on the seat, with voice prompts, that the passenger is arriving at their station)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, and  a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun by incorporating the teachings of seat touch screen providing an alert to the passenger that they are about to arrive at their destination station of Changzhou, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the work efficiency of the flight 

	Regarding Claim 7, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 6. 
	While Hilton teaches an alert that can be visual and audio via a loudspeaker. However, Tokatly/Grant/Lee/Hun, doesn’t explicitly teach wherein the alert to the one or more passengers may comprise any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen associated with the one or more seats of the one or more passengers, and an audible message from a speaker associated with the one or more seats of the one or more passengers. 
	But, Changzhou in the analogous art of providing occupancy seat information for transit passenger, teaches wherein the alert to the one or more passengers may comprise any one or more of the following: a mobile push message,  a mobile text message, a flashing light associated with the one or more seats of the one or more passengers, a vibration from the one or more seats of the one or more passengers, a message on a screen associated with the one or more seats of the one or more passengers, and an audible message from a speaker associated with the one or more seats of the one or more passengers.  (Paragraph 0022)(Changzhou teaches that a reminder will be provide to the passenger seat by vibrating the seat for 10 seconds (i.e., vibration from the one or more seats) and a touch 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, and  a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun by incorporating the teachings of notifying passengers by providing a vibrating and caption alerts on the passenger’s seat and touch screen, respectively, of Changzhou, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the work efficiency of the flight attendants by reducing the workload of checking tickets and providing passengers with convenient services. (Changzhou: Paragraph 0024)

	Regarding Claim 8, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1 and determining that the one or more seats, within the seating chart for the transit venue, are occupied by one or more passengers based on weight sensors contained within the one or more seats. (Paragraph 0176)(Tokatly 

	Regarding Claim 10, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches a computer program product, comprising a tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method (Paragraph(s) 0060-0061, 0065, and 0070); and (Claim 29)(Tokatly teaches multiple storage devices (i.e., tangible storage device), which, consist of a processor and instructions used to execute a ticket booking system), the method comprising:
Receiving seat occupancy details of the one or more passengers associated with one or more seats, via a user device associated with the one or more passengers that communicates with an associated passenger seat, via a wireless receiver associated with the one or more seats. (See, relevant rejection of Claim 1(a))
Wherein the received seat occupancy details of the one or more passengers comprise the following: origination information of the one or more passengers, destination information of the one or more passengers, time until destination of the one or more passengers, number of remaining stops until destination of the one or more passengers, missed destination of the one or more passengers, and no checked-in status of the one or more passengers. (See, relevant rejection of Claim 1(b)
Alerting a ticket collector that the one or more seats associated with the one or more passengers has paid for. (See, relevant rejection of Claim 1(c))
Retrieving a seating chart for a transit venue from a database. (See, relevant rejection of Claim 1(d))
Transmitting the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(e))
Creating one or more distinct graphical visualizations associated with the one or more seats based on the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(f))
Updating the seating chart for the transit venue based on the seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(g))
Displaying the seating chart, on a computing device, wherein the displayed seating chart for the transit venue includes the one or more distinct graphical visualizations associated with the one or more seats. (See, relevant rejection of Claim 1(h))

Regarding Claim 13, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 10 and receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. (See, relevant rejections of Claim(s) 4 and 10)
Regarding Claim 15, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 10 and sending an alert, to the one or more passengers associated with the one or more seats, that a destination associated with the one or more seats is approaching. (See, relevant rejection(s) of Claim(s) 6 and 10) 

	Regarding Claim 16, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches a computer system, comprising: 
One or more computer devices each having one or more processors and one or more tangible storage devices. (Paragraph(s) 0065 and 0071)(Tokatly teaches a mobile device with a processor and memory)
A program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions (Paragraph(s) 0060-0061 and 0065)(Tokatly teaches a mobile device with one or more processors with computer programmable instructions configured to execute operations) for:
Receiving seat occupancy details of the one or more passengers associated with one or more seats, via a user device associated with the one or more passengers that communicates with an associated passenger seat, via a wireless receiver associated with the one or more seats. (See, relevant rejection of Claim 1(a))
Wherein the received seat occupancy details of the one or more passengers comprise the following: origination information of the Claim 1(b))
Alerting a ticket collector that the one or more seats associated with the one or more passengers has been paid for. (See, relevant rejection of Claim 1(c))
Retrieving a seating chart of a transit venue from a database. (See, relevant rejection of Claim 1(d))
Transmitting the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(e))
Creating one or more distinct graphical visualizations associated with the one or more seats based on the received seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(f))
Updating the seating chart for the transit venue based on the seat occupancy details of the one or more passengers. (See, relevant rejection of Claim 1(g))
Displaying the seating chart, on a computing device, wherein the displayed seating chart for the transit venue includes the one or Claim 1(h))

Regarding Claim 19, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 16 and receiving an alert when the one or more passengers associated with the one or more seats do not exit upon reaching the destination information associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 4 and 16)

Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) and Lee (US 2016/0337453) and Hun (KR 10-1674480B1) and Changzhou (CN105469623A) and Hilton (US 2011/0313821) and further in view of Simon (EP 3012794).
Regarding Claim 5, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1.
However, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, doesn’t explicitly teach receiving a social media sentiment of the one or more passengers associated with the one or more seats. 
But, Simon in the analogous art of a train system retrieving several passengers’ social media service messages, teaches receiving a social media sentiment of the one or more passengers associated with the one or more seats. (Paragraph(s) 0004-0005 and 0022-0026)(Simon teaches that several passengers can send 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, and allowing a conductor to monitor passengers that have either paid or not paid and providing this information to a conductor either by visual display or audio sound of Hilton, by incorporating the teachings of a transit system retrieving social media service message about the status of their passengers of Simon, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led 

Regarding Claim 14, Tokatly/Grant/Lee/Hun/Changzhou/Hilton/Simon, teaches all the limitations as applied to Claim 10 and receiving a social media sentiment of the one or more passengers associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 5 and 10)

Regarding Claim 20, Tokatly/Grant/Lee/Hun/Changzhou/Hilton/Simon, teaches all the limitations as applied to Claim 16 and receiving a social media sentiment of the one or more passengers associated with the one or more seats. (See, relevant rejection(s) of Claim(s) 5 and 16) 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokatly (US 2013/0231965) in view of Grant (US 2014/0125355) Lee (US 2016/0337453) and Hun (KR 10-1674480B1) and Changzhou (CN105469623A) and Hilton (US 2011/0313821), as applied to Claim 1, and further in view of Grunfeld (US 2012/0242492) and further in view of Chun (US 2011/0098908) and further in view of Constantinides (US 2018/0069817) and further in view of Tumayan et al. (US 9,024,752).
Regarding Claim 9, Tokatly/Grant/Lee/Hun/Changzhou/Hilton, teaches all the limitations as applied to Claim 1
Controlling one or more light emitting diodes (LEDs) associated with the one or more seats based on the seat occupancy details of the one or more passengers. (Paragraph(s) 0167 and 0170)(Tokatly teaches a processor that controls a LED, which, is used for receiving signals from a sensor when a passenger leaves a bus. Examiner, respectfully, notes that the LED is on a passenger seat that is used to determine if a seat is reserved or available) 

 



	But, Grunfeld in the analogous art of displaying seat occupancy, teaches wherein a first designated color corresponds to a no checked-in status of the one or more passengers associated with the one or more seats. (Paragraph(s) 0015 and 0027)(Grunfeld teaches a unit that is able to display on a display screen occupied or non-occupied seats on an airplane. The system will display occupied seats as red and un-occupied seats as green. Examiner, respectfully, notes that an agent is able to detect fraud or abuse by checking the number of tickets sold against the seats that are occupied or unoccupied to determine the number of attendees that do not belong (i.e., checked-in))
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger 
	With respect to the above limitation(s): while Grunfeld teaches a display screen that shows that if seats are occupied then the screen will be red. And if the seats are un-occupied then the seats will be green. Grunfeld, further, teaches that an agent is able to check the seats against a count system to make sure the attendees belong on the vehicle.  However, Tokatly, Grant, Lee, Hun, Changzhou, Hilton, and Grunfeld, do not explicitly teach that the LED will designate a color for when a passengers destination information, social media sentiment(s), and a missed destination of a passenger.
	But, Chun in the analogous art of mass transit systems, teaches wherein a second designated color corresponds to a destination information of the one or more passengers associated with the one or more seats. (Paragraph(s) 0173-0174)(Chun teaches a graphics or video display on a train that will show its passengers 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a station of Changzhou, allowing a conductor to monitor passengers that have either paid or not paid and providing this information to a conductor either by visual display or audio sound of Hilton, and  displaying occupied or non-occupied seats as red and/or green of Grunfeld, by incorporating the teachings of a color-coded graphics or video display of Chun, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve customer convenience. (Chun: Paragraph 0028)

	But, Constantinides in the analogous art of emotional mapping using visualization, teaches wherein a third designated color corresponds to a social media sentiment of the one or more passengers associated with the one or more seats. (Paragraph(s) 0166 and 0171)(Constantinides teaches a display that will provide various colors to positivity and/or negativity emotions of users. The system will provide a “red,” color for being happy or “blue,” for being unhappy. Examiner, respectfully, notes that the retrieves user data from Facebook or Twitter (i.e., social media)) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify receiving occupancy data of passengers in a transit system of Tokatly and  a passenger device sending to occupancy data to a conductor, which, the conductor will be able to view validated, unoccupied but reserved seat information for passengers of Grant, determining occupancy information of a train seat, which, will provide a device with origination information and times until a passenger reaches their destination of Lee, a seat display providing a remaining number of stations for a passenger and destination information to help notify other people of a passenger that has passed a station of Hun, a passenger scanning a ticket on a touch screen located on a seat, which, the system will detect if a passenger has not exited at a station and notifying flight attendant to check a passenger’s seat that has not exited at a 
	With respect to the above limitation(s): while Constantinides teaches a display that will show positive and negative user emotions based on various color codes depending on the users emotion. Constantinides, further, teaches that this information will be pulled from twitter or Facebook.  However, Tokatly, Grant, Lee, Hun, Changzhou, Hilton, Grunfeld, Chun, and Constantinides, do not explicitly teach that the LED will designate a color for when a passengers a missed destination of a passenger.
	But, Tumayan et al. in the analogous art of displaying an indication color for a user missing a train, teaches wherein a fourth designated color LEDs corresponds to a missed destination of the one or more passengers associated with the one or more seats. (Column 6, Lines 59-66); (Column 14, Lines 29-45)(Tumayan et al. teaches a system that will inform a user traveler when a time duration is less than or equal to zero, which, informs the traveler they have missed their departure. Tumayan et al., further, teaches that if the time is less than or equal to zero then the indication status will display ‘Red,’ on a user’s display device)
 since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help travelers with status information suitable for enabling them to determine when they need to transfer segments of a trip in order to board another train.  (Column 2, Lines 50-57)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Covid19: Managing Passenger Density with Infodev EDI – APC Advanced Passenger Counting and AIIIM Seat & Space Occupation Systems,” Rolling Stock Networking, June 16, 2020, (hereinafter Passenger). Passenger teaches a highly accurate passenger counting and seat and space occupancy system. Passenger, further, teaches using an algorithm for either a train, bus, and/or vehicle compartments in order to analysis real time information. The system will then display occupancy levels, number of passengers, number of seats available, and the number of seats that are occupied, using different shades of color. Examiner, respectfully, notes that the prior art date doesn’t predate applicant’s priority date. 
 Jouper et al. (US 9,302,781). Jouper et al. teaches a flight attendant area is equipped with a display that shows empty seats and occupied seats, which, will be displayed using various shading and colours, see Column 4, Lines 37-53. 
Griffiths (US 10,482,752). Griffiths teaches a device that can monitor one or more passenger seat occupancy information, see Column 9, Lines 42-65. Griffiths, further, teaches that the system can then display different colours based on if the seat is occupied or vacant and/or reserved or unreserved, see Column 6, Lines 31-67 and Column 7, Lines 1-19.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             
/GEORGE CHEN/           Primary Examiner, Art Unit 3628